In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Pagones, J.), dated July 10, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In opposition to the defendants’ prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident, the plaintiff submitted sufficient proof to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). Accordingly, the defendants’ motion for summary judgment dismissing the complaint should have been denied (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.